DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of in the reply filed on August 25, 2022 is acknowledged.  Applicant’s arguments are found persuasive.  The Election/Restriction set forth in the Office action mailed June 30, 2022 is withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see pages 14-18 and page 23, filed April 15, 2022, with respect to independent claims 17 and 21 have been fully considered and are persuasive.  The rejections of claims 2-4, 7-23 have been withdrawn. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyman et al. U.S. Patent No. 11,488,077 (hereinafter Lyman).
Regarding claim 1, Lyman discloses a method comprising: receiving, at a storage system, captured information, the captured information being information captured from a received package, the captured information including at least information associated with a delivery service related to an article for an intended recipient, the information associated with the delivery service including a code (column 46, lines 15-27), the storage system including at least an information capture device (1230) that captures the captured information, a processor system having at least one processor, a memory system storing one or more machine instructions on one or more non-transitory computer readable media, a controller for locking and unlocking a lock and a locked area having one or more locks (column 12, lines 19-33); comparing, by the storage system, the captured information to stored characteristics of information placed on potential packages (column 43, lines 28-41); and unlocking the locked area, by the storage system, based at least on results of the comparing of the captured information to the stored characteristics, wherein access is granted without determining the intended recipient based on the code (column 44, lines 7-26 and column 45, lines 41-52).
Regarding claim 23, Lyman discloses a method wherein the unlocking occurring as long as a time of arrival of the received package is within a predetermined window of time that ends after a time that the delivery service indicates that the received package was already delivered (column 43, lines 6-14).
Allowable Subject Matter
Claims 2-4 and 7-22, 24, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 2-4, 7-20, and 22-25, the amended claim language and the applicant’s remarks on page 23 filed April 15, 2022 in response to the Office Action mailed December 17, 2021 distinguish the application’s invention over the references that accompanied the Office Action. 
Regarding claim 21, the amended claim language and the applicant’s remarks on pages 16-18 filed April 15, 2022 in response to the Office Action mailed December 17, 2021 distinguish the application’s invention over the references that accompanied the Office Action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/             Primary Examiner, Art Unit 2699                                                                                                                                                                                           	November 16, 2022